                              Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 1 of 14                                                                              E
                                                                                                                                                                                  A L E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           INGAA Affidavit Joan Dreskin.pdf

            DocVerify ID:                     316991D1-7C80-4519-8F7C-1CD6278BAEBA
            Created:                          April 29, 2020 09:54:20 -8:00
            Pages:                            13
            Remote Notary:                    Yes / State: VA


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: Joan Dreskin Jackson (JJ)
           April 29, 2020 10:15:05 -8:00 [0E9C0D7331DF] [96.241.232.6]
           jdreskin@ingaa.org (Principal) (ID Verified)
           E-Signature Notary: Rhonda Jo Piper (rjp)
           April 29, 2020 10:15:05 -8:00 [10F5AB4CC15F] [74.217.93.166]
           rpiper@hunton.com
           I, Rhonda Jo Piper, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.




DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                      Generated Cover Page   1CD6278BAEBA
www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 2 of 14



                                                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                                                                                         FOR THE DISTRICT OF MONTANA
                                                                                                                                             GREAT FALLS DIVISION

                                                                                                         NORTHERN PLAINS RESOURCE
                                                                                                         COUNCIL, et al.,
                                                                                                                                      Plaintiffs,
                                                                                                                    v.                                        Case No. 4:19-cv-00044-GF-BMM
                                                                                                         U.S. ARMY CORPS OF ENGINEERS,
                                                                                                         et al.,
                                                                                                                                      Defendants,
                                                                                                                    and
                                                                                                         THE STATE OF MONTANA,
                                                                                                         TRANSCANADA KEYSTONE
                                                                                                         PIPELINE, LP, TC ENERGY
                                                                                                         CORPORATION, AMERICAN GAS
                                                                                                         ASSOCIATION, AMERICAN
                                                                                                         PETROLEUM INSTITUTE,
                                                                                                         ASSOCIATION OF OIL PIPE LINES,
                                                                                                         INTERSTATE NATURAL GAS
                                                                                                         ASSOCIATION OF AMERICA, and
                                                                                                         NATIONAL RURAL ELECTRIC
                                                                                                         COOPERATIVE ASSOCIATION,
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                                                     Defendant-Intervenors.

                                                                                                                           AFFIDAVIT OF JOAN DRESKIN, FOR THE
                                                                                                                     INTERSTATE NATURAL GAS ASSOCIATION OF AMERICA

                                                                                                                    1.         My name is Joan Dreskin. I am Senior Vice President and General

                                                                                                         Counsel of the Interstate Natural Gas Association of America (“INGAA”). My

                                                                                                         business address is 20 F Street, NW, Suite 450, Washington, DC 20001.




                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                        Page 1 of 13   11CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 3 of 14



                                                                                                                    2.         I am offering this affidavit in support of the NWP 12 Coalition’s

                                                                                                         Memorandum in Support of Federal Defendants’ Motion for Partial Stay Pending

                                                                                                         Appeal in the above captioned case. (Doc. 131).

                                                                                                                    3.         INGAA is a non-profit trade association representing interstate natural

                                                                                                         gas transmission pipelines (“interstate pipelines”) operating in the United States.

                                                                                                         INGAA is comprised of 26 members, representing the vast majority of the

                                                                                                         interstate pipeline companies in the U.S. INGAA members operate approximately

                                                                                                         200,000 miles of pipelines throughout the U.S. Ensuring the safety, security, and

                                                                                                         reliability of this natural gas pipeline network is crucial to meeting the energy

                                                                                                         needs of the U.S. and contributes directly to the U.S. economy by powering

                                                                                                         domestic industry and providing jobs.

                                                                                                                    4.         INGAA advocates regulatory and legislative positions of importance

                                                                                                         to the interstate pipeline industry in the U.S. As part of its regulatory advocacy,
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         INGAA speaks for its members on a broad array of environmental issues. Within

                                                                                                         the environmental sphere, INGAA represents its members on matters affecting

                                                                                                         interstate pipeline siting and permitting under the Clean Water Act (“CWA”), the

                                                                                                         Clean Air Act, the Natural Gas Act, and other federal and state programs.

                                                                                                         Maintaining members’ reasonable access to CWA nationwide permits (“NWPs”)

                                                                                                         falls within this area of INGAA’s responsibilities.




                                                                                                                                                           2

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                          Page 2 of 13   21CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 4 of 14



                                                                                                                    5.         As documented by statistics compiled by the Federal Energy

                                                                                                         Regulatory Commission (“FERC”), which is responsible for regulating INGAA

                                                                                                         members’ rates, services and facilities, INGAA members construct hundreds of

                                                                                                         miles of new interstate pipelines each year. In addition, maintenance, repair,

                                                                                                         and/or integrity-related activities require excavating and inspecting thousands of

                                                                                                         locations along the 200,000 mile network of interstate pipelines annually, as

                                                                                                         required by regulations under the Pipeline Safety Act.

                                                                                                                    6.         Interstate natural gas pipeline projects must comply with FERC

                                                                                                         certification requirements, which are designed to ensure that pipeline crossings

                                                                                                         cause only temporary construction impacts, do not result in permanent fill of

                                                                                                         jurisdictional waters, are restored to pre-construction contours and elevations

                                                                                                         immediately after construction, and are mitigated to the greatest extent possible.

                                                                                                                    7.         Many of INGAA members’ construction, maintenance, and safety
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         activities involve “utility line crossings,” as defined under NWP 12. INGAA

                                                                                                         members rely on, and make regular use of NWPs, including NWP 12 for the timely

                                                                                                         authorization of activities that have only minimal and temporary environmental

                                                                                                         effects, but that are essential to the reliable, safe and affordable supply of energy to

                                                                                                         U.S. consumers.

                                                                                                                    8.         INGAA members use NWP 12 for both large and small pipeline

                                                                                                         projects located across the country that will have minimal impacts on the



                                                                                                                                                          3

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                        Page 3 of 13   31CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 5 of 14



                                                                                                         environment. For example, INGAA members use NWP 12 for large pipeline

                                                                                                         expansions, where applicable, and also for smaller projects, such as pipeline

                                                                                                         replacement projects driven by highway replacements, ingress and egress to project

                                                                                                         workspace, and valve replacements. NWP 12 is also used extensively for

                                                                                                         maintenance, inspection, and repair activities to comply with pipeline integrity

                                                                                                         requirements mandated by the Pipeline & Hazardous Materials Safety

                                                                                                         Administration (“PHMSA”) pursuant to the Pipeline Safety Act. INGAA members

                                                                                                         often rely on NWP 12 authorizations to inspect, maintain, and repair existing

                                                                                                         pipelines to ensure the continued safety and reliability of the pipelines. NWP 12 is

                                                                                                         particularly important to INGAA members because it allows them to conduct

                                                                                                         critical pipeline safety and reliability activities in jurisdictional waters in a timely

                                                                                                         manner to comply with PHMSA timelines, which mandate the timing of

                                                                                                         inspections and the time to remediate any deficiencies found during such
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         inspections.

                                                                                                                    9.         INGAA members also rely on NWP 12 for modernization projects,

                                                                                                         such as replacing pipeline facilities with newer, more efficient facilities, and

                                                                                                         installing alternative power sources to reduce greenhouse gas emissions from

                                                                                                         compressor stations. In addition to pipelines relying on NWP 12, upstream and

                                                                                                         downstream utilities also rely on NWP 12.




                                                                                                                                                        4

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                     Page 4 of 13   41CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 6 of 14



                                                                                                                    10.        Collectively, INGAA members use NWP 12 thousands of times

                                                                                                         annually for their construction, maintenance, and repair activities.

                                                                                                                    11.        INGAA’s members schedule and design their projects and

                                                                                                         maintenance and repair activities to meet the terms and conditions of the NWPs,

                                                                                                         including NWP 12. NWPs provide an efficient permitting mechanism that helps

                                                                                                         streamline the review and approval process for pipeline projects without

                                                                                                         precluding or compromising the consideration of any necessary project-specific

                                                                                                         conditions. Construction and maintenance of natural gas pipelines typically occur

                                                                                                         on tight schedules designed to ensure the safety, security, and reliability of the

                                                                                                         natural gas pipeline network and to meet the growing demands of natural gas

                                                                                                         customers. Obtaining coverage under a NWP takes considerably less time than an

                                                                                                         individual CWA section 404 permit, while still ensuring appropriate consideration

                                                                                                         of all applicable avoidance, minimization and mitigation measures through
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         adherence to the applicable conditions listed therein.

                                                                                                                    12.        The conditions associated with the NWPs are designed to ensure that

                                                                                                         authorized crossings have only minimal environmental effects. NWPs are subject

                                                                                                         to 32 general conditions that protect a range of different environmental resources,

                                                                                                         including spawning areas, migratory bird breeding areas, shellfish beds, water

                                                                                                         supply intakes, wild and scenic rivers, endangered species, migratory birds, bald

                                                                                                         and golden eagles, historic properties, and designated critical resource waters. In



                                                                                                                                                          5

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                        Page 5 of 13   51CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 7 of 14



                                                                                                         each case, these conditions prohibit activities that would have more than minimal

                                                                                                         impacts on these resources. Regional conditions further ensure that authorized

                                                                                                         crossings have only minimal environmental effects on state- or region-specific

                                                                                                         resources of concern, including special status wetlands, special status streams and

                                                                                                         rivers, and streams known to harbor protected species.

                                                                                                                    13.        In reliance on the availability of NWP 12, the majority of INGAA

                                                                                                         members have plans or have already submitted Pre-Construction Notifications

                                                                                                         seeking Corps verification to construct interstate natural gas pipelines and

                                                                                                         complete necessary repair, maintenance and modernization work using NWP 12.

                                                                                                                    14.        As a result of this Court’s decision issued April 15, 2020 (Doc. 130),

                                                                                                         INGAA members may no longer be able to rely on NWP 12 authorizations to

                                                                                                         undertake critical and time-sensitive construction and maintenance activities

                                                                                                         necessary to ensure the safety, integrity, security, and reliability of the natural gas
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         pipeline network. If INGAA members are instead forced to apply for individual

                                                                                                         CWA permits for those activities, the additional time required to obtain individual

                                                                                                         permits could create unnecessary safety risks by delaying critical maintenance and

                                                                                                         repair work, threatening the safety and reliability of our nation’s natural gas

                                                                                                         pipeline network, and restrict consumers’ access to natural gas, potentially raising

                                                                                                         costs for consumers. Moreover, the delay and expense associated with requiring

                                                                                                         individual CWA permits for these activities will significantly harm INGAA’s



                                                                                                                                                           6

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                          Page 6 of 13   61CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 8 of 14



                                                                                                         members and impede their ability to continue serving as an indispensable link

                                                                                                         between natural gas producers and consumers, without any commensurate benefit

                                                                                                         to aquatic resources.

                                                                                                                    15.        If INGAA members cannot rely on NWP 12 as a result of this Court’s

                                                                                                         order, they would face regulatory uncertainty, costs, and delays. Without NWP 12,

                                                                                                         a pipeline company would need to assess whether the project meets the conditions

                                                                                                         for another NWP. However, if another NWP is not available, an individual permit

                                                                                                         may be required, which is more costly and time consuming to obtain. Obtaining an

                                                                                                         individual permit would extend the project timeline. The impact to the project

                                                                                                         timeline would vary depending on the complexity of the project, the Corps regional

                                                                                                         office with jurisdiction, and the type of environmental review required. The

                                                                                                         individual CWA permit process takes significantly longer to complete than the

                                                                                                         NWP process in part because it requires multiple state and federal agency
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         coordination, as well as public involvement on each project. In addition, project

                                                                                                         advocates would also need to obtain activity-specific CWA section 401 water

                                                                                                         quality certifications from each state where the project is located.

                                                                                                                    16.        One member of INGAA estimates that if an individual permit is

                                                                                                         required, instead of NWP 12, the project permitting schedule would be extended

                                                                                                         by approximately three to ten times, depending on the complexity of the project.




                                                                                                                                                         7

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                       Page 7 of 13   71CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 9 of 14



                                                                                                         Other INGAA members estimate that it may take a year or longer to obtain an

                                                                                                         individual permit.

                                                                                                                    17.        If all projects that would otherwise utilize NWP 12 are required to

                                                                                                         obtain an individual permit, Corps staff could be overwhelmed with requests,

                                                                                                         extending even further the time required to obtain an individual permit. Since

                                                                                                         NWP 12 is used to authorize all types of linear infrastructure utilities (e.g.,

                                                                                                         pipelines transporting natural gas and other petroleum products, water and sewer

                                                                                                         lines, electric transmission and distribution lines, communications lines, etc.), the

                                                                                                         Corps could be asked to process tens of thousands of additional projects through

                                                                                                         individual permits annually. This is precisely the type of inefficiency that

                                                                                                         Congress wanted to avoid when it amended the CWA to authorize the Corps to

                                                                                                         issue NWPs for routine projects with no more than minimal adverse environmental

                                                                                                         impacts. 33 U.S.C. § 1344(e).
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                                    18.        INGAA members have significant concerns regarding the availability

                                                                                                         of staff at the Corps and coordinating agencies to review and process these

                                                                                                         additional projects through the individual permit process. The Corps’ workload

                                                                                                         constraints are exacerbated by the current circumstances, where companies and

                                                                                                         agencies are dealing with working conditions caused by COVID-19.

                                                                                                                    19.        INGAA members have expressed concern that if the Corps’ resources

                                                                                                         are overwhelmed with requests for individual permits, the uncertainty regarding



                                                                                                                                                           8

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                          Page 8 of 13   81CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 10 of 14



                                                                                                         when they might receive an individual permit could put their projects at risk

                                                                                                         because without a predictable permitting and construction schedule, they may not

                                                                                                         be able to secure financing, construction contracts and supply deals for their

                                                                                                         projects.

                                                                                                                    20.        If NWP 12 is unavailable, many of the expansion, pipeline

                                                                                                         replacement, pipeline integrity, and modernization plans that INGAA members

                                                                                                         anticipate undertaking either will be delayed or will have to be conducted in a less

                                                                                                         coordinated manner, possibly leading to longer or more frequent pipeline outages

                                                                                                         when such construction is undertaken. Additionally, some projects may be

                                                                                                         cancelled if the risk profile for an applicant’s pre-investment becomes too great

                                                                                                         and the project applicant cannot commit to a project completion date due to

                                                                                                         permitting uncertainties.

                                                                                                                    21.        Of particular concern to INGAA members are pipeline integrity
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         projects that were planned for 2020. These pipeline integrity projects are

                                                                                                         necessary to reduce the likelihood of pipeline leaks and ruptures by inspecting,

                                                                                                         repairing and/or replacing pipelines with the highest risk profiles. In many cases,

                                                                                                         these actions follow inspection schedules mandated by the PHMSA. If INGAA

                                                                                                         members cannot rely on NWP 12 as a result of the Court’s Order, some of these

                                                                                                         safety improvements will not be accomplished pursuant to the regulatory




                                                                                                                                                          9

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                        Page 9 of 13   91CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 11 of 14



                                                                                                         timeframes, or PHMSA will need to extensively grant waivers, imposing an

                                                                                                         additional administrative burden on its staff.

                                                                                                                    22.        Similarly, the inability of INGAA members to rely on NWP 12 could

                                                                                                         interfere with an interstate pipeline’s ability to transport gas efficiently to end

                                                                                                         users. For example, without NWP 12, there may be delays with installing electric

                                                                                                         utility lines and other utilities servicing compressor stations and meter stations

                                                                                                         (upstream of the pipeline) and delays with connecting local natural gas distribution

                                                                                                         companies to interstate natural gas pipelines (taking gas off of the pipeline).

                                                                                                                    23.        The financial impacts to INGAA members if they are unable to rely

                                                                                                         on NWP 12 as a result of this Court’s order will be significant. One INGAA

                                                                                                         member that uses NWP 12 approximately 1,500 times per year estimates that it

                                                                                                         will cost several hundred thousand dollars to merely analyze and reassess the

                                                                                                         permitting options available for its projects if it cannot rely on NWP 12.
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         Furthermore, this member company anticipates that some of its access agreements

                                                                                                         and other permits may expire, causing additional delays and expenses. Overall,

                                                                                                         this member company foresees disruptions to its seasonally dependent work

                                                                                                         schedules and potential impacts to consumers, including shortages or increased

                                                                                                         costs, if it cannot rely on NWP 12 as a result of the Order.

                                                                                                                    24.        Another INGAA member presumes that the cost to obtain an

                                                                                                         individual permit would at least double the permitting expenses that would have



                                                                                                                                                         10

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                        Page 10 of 13   101CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 12 of 14



                                                                                                         been incurred under NWP 12. Another member has reported that the cost of one of

                                                                                                         its projects will increase from $100 million to $125 million, if NWP 12 is

                                                                                                         unavailable and it must avoid all wetlands and waterbodies.

                                                                                                                    25.        Some INGAA member companies estimate that they use NWP 12

                                                                                                         thousands of times per year. Others may use it a dozen times a year, while some

                                                                                                         use it 200 times a year. One INGAA member that uses NWP 12 an average of 50

                                                                                                         times per year indicated that it has at a minimum, approximately $1 billion dollars

                                                                                                         of project work scheduled for calendar year 2020 in reliance on the use of NWP

                                                                                                         12.

                                                                                                                    26.        If INGAA member companies need to secure individual permits for

                                                                                                         projects that would normally qualify for NWP 12, they may face even further

                                                                                                         delays if their individual permits are not issued in time for their pipeline projects to

                                                                                                         commence construction during the limited construction windows imposed by
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                         FERC, the U.S. Fish and Wildlife Service, state agencies and others. Delaying or

                                                                                                         cancelling such projects may increase the risk of reliability issues, while also

                                                                                                         failing to meet the needs of customers who have a need for natural gas that may be

                                                                                                         unfulfilled in the interim.

                                                                                                                    27.        According to one INGAA member, due to specific state-mandated

                                                                                                         restrictions, certain work can only be completed between August 1 and March 31.

                                                                                                         However, the actual project-specific construction window is extremely limited for



                                                                                                                                                        11

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                      Page 11 of 13   111CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 13 of 14



                                                                                                         this project, which is necessary to remediate low depth of cover of transmission

                                                                                                         pipelines in a river. The ideal time to do this work is when water levels are low

                                                                                                         and currents are slow. Therefore, the construction must occur in August and/or

                                                                                                         September. If NWP 12 is not available, and this INGAA member cannot operate

                                                                                                         under another NWP and must instead resort to an individual permit, it could miss

                                                                                                         this extremely limited construction window, and will be unable to remediate the

                                                                                                         depth of cover requirements. If this project needs to be postponed until the next

                                                                                                         year, the member will suffer significant harms, delay and costs.

                                                                                                                    28.        INGAA members have ongoing projects planned in reliance on the

                                                                                                         continued availability of NWP 12 through its expiration in March 2022. If NWP

                                                                                                         12 is not available, these members will have expended significant costs for

                                                                                                         preliminary work activities, such as staging, mobilizing contractors, ordering and

                                                                                                         delivery supplies.
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                                    29.        Any requirements to stop work would result in additional expenses

                                                                                                         associated with demobilizing and storing supplies. For example, one INGAA

                                                                                                         member estimates that stopping work on a current project, if required by this

                                                                                                         Court’s Order, would have a financial impact of about $350,000 per day due to

                                                                                                         mobilization and demobilization costs, as well as lost productivity. This per day

                                                                                                         expense translates to a financial impact of $52.5 million if the project is delayed

                                                                                                         for 150 days (not accounting for any potential lost revenue).



                                                                                                                                                         12

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                        Page 12 of 13   121CD6278BAEBA
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-3 Filed 04/29/20 Page 14 of 14



                                                                                                                                                                   CERTIFICATION

                                                                                                                    I certify that the foregoing statements made by me are true. I am aware that,

                                                                                                         if any of the foregoing statements made by me are willfully false, I am subject to

                                                                                                         punishment.

                                                                                                                    Executed this 29th day of April, 2020.

                                                                                                                                                                                                                            0E9C0D7331DF



                                                                                                                                                                       Joan Dreskin Jackson
                                                                                                                                                                        Signed on 2020/04/29 10:15:05 -8:00




                                                                                                                                                                       Joan Dreskin



                                                                                                         STATE OF VIRGINIA
                                                                                                                  ____________
                                                                                                                           COUNTY OF CHESTERFIELD




                                                                                                         Subscribed and sworn to before me this _____
                                                                                                                                                29th  day of ____________,
                                                                                                                                                             April         2020.

                                                                                                                                                    10F5AB4CC15F




                                                                                                                    _____________________________________
                                                                                                                         Signed on 2020/04/29 10:15:05 -8:00



                                                                                                                                              Notary Public
                                                                                                                                                                                                         Rhonda Jo Piper
                                                                                                                                                                                                          DocVerify




                                                                                                                                                                                                         Registration # 223328
316991D1-7C80-4519-8F7C-1CD6278BAEBA --- 2020/04/29 09:54:20 -8:00 --- Remote Notary




                                                                                                                                                                                                         Electronic Notary Public
                                                                                                                                                                                                         Commonwealth of Virginia
                                                                                                                                                                                                         My commission expires the 31 day of Jul 2020
                                                                                                         My Commission Expires: ________________
                                                                                                                                July 31, 2020                                                         Notary Stamp 2020/04/29 10:15:05 PST                           10F5AB4CC15F




                                                                                                                                                                          13

                                                                                       DocVerify ID: 316991D1-7C80-4519-8F7C-1CD6278BAEBA
                                                                                                                                                                                                                                    Page 13 of 13   131CD6278BAEBA
                                                                                       www.docverify.com
